Citation Nr: 1539219	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  11-05 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than July 24, 2000, for the grant of service connection for shell fragment wound of the left hip and buttock, to include muscle group XVIII, based on clear and unmistakable error (CUE) in a December 1978 rating decision.  

2.  Entitlement to an effective date earlier than July 24, 2000, for the grant of service connection for disc narrowing and degenerative changes, based on CUE in a December 1978 rating decision.  

3.  Entitlement to an effective date earlier than July 24, 2000, for the grant of a 50 percent evaluation for shell fragment wound, left hip and buttocks, muscle group XVII with retained foreign body, based on CUE in a May 2008 rating decision.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to October 1965 and December 1966 to April 1972.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the benefits sought on appeal. 


FINDINGS OF FACT

1.  The December 1978 rating decision that denied service connection for shell fragment wound of the left hip and buttock, to include muscle group XVIII, was undebatably erroneous.  

2.  The December 1978 rating decision that denied service connection for disc narrowing and degenerative changes was not undebatably erroneous. 

3.  Despite alleging CUE, the Veteran has not identified any specific error of fact or law in the May 2008 rating decision that assigned an effective date of July 24, 2000, for the grant of a 50 percent evaluation for shell fragment wound, left hip and buttocks, muscle group XVII with retained foreign body, or explained how the decision would have been manifestly different but for the alleged error.


CONCLUSIONS OF LAW

1.  The December 1978 rating decision that denied service connection for shell fragment wound of the left hip and buttock, to include muscle group XVIII, was the product of CUE.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2015).

2.  The December 1978 rating decision that denied service connection for disc narrowing and degenerative changes was not the product of CUE.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2015). 

3.  Because the pleading requirements for revision of the May 2008 rating decision that assigned an effective date of July 24, 2000, for the grant of a 50 percent evaluation for shell fragment wound, left hip and buttocks, muscle group XVII with retained foreign body, based on CUE have not been met, this issue must be dismissed without prejudice to refiling.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.105(a) (2015); Fugo v. Brown, 6 Vet. App. 40 (1993); Simmons v. Principi, 17 Vet. App. 104 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran alleges that the effective dates identified on the title page of this decision are the product of CUE in the specified prior final rating decisions.  

The Court of Appeals for Veterans Claims (Court) has held that VA's duties to notify and assist are not applicable to claims alleging CUE in a rating decision.  See Sorakubo v. Principi, 16 Vet. App. 120; 122 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc). 

The Board notes that under 38 C.F.R. § 3.105(a), a prior final decision of the VA can be reversed or amended where evidence establishes "clear and unmistakable error."  For CUE to exist: 

(1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. 

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)). 

The Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, errors must be "undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  "It must always be remembered that CUE is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

In the December 1978 rating decision, service connection was granted and an initial rating assigned for shell fragment wound, left hip and buttocks, muscle group XVII. The Veteran contends that the assignment of an effective date of July 24, 2000, for the separate grant of service connection for shell fragment wound of the left hip and buttock, to include muscle group XVIII, was the product of CUE.  He asserts that the decision failed to apply 38 C.F.R. § 3.304 (1978) and grant service connection for shell fragment wound of the left hip and buttock, to include muscle group XVIII.  The Veteran points out that an August 1972 VA special orthopedic examination report specified that the Veteran's gunshot wound of the left buttock and hip involved muscle groups 17 and 18.  

In an April 2008 decision, the Board found that the Veteran was entitled to a separate disability evaluation for muscle group XVIII.  A May 2008 rating decision implemented the Board decision by granting service connection for shell fragment wound of the left hip and buttock, to include muscle group XVIII, effective July 24, 2000.  

As there was evidence at the time of the December 1978 rating decision that the Veteran was entitled to service connection for gunshot wound of the left hip and buttock, to include muscle group XVIII, the Board finds that the rating decision committed CUE by not granting service connection for that disability.

Again turning to the December 1978 rating decision, the Veteran contends that the assignment of an effective date of July 24, 2000, for the grant of service connection for disc narrowing and degenerative changes, was the product of CUE.  He asserts that he was never given notice of this rating decision and thus was not notified of the evidence required to substantiate the claim.  He states that had he been properly notified, he would have provided evidence to support a grant of service connection at that time.  

The Board first observes that the alleged error did not occur in the December 1978 rating decision but afterward.  Nevertheless, the Board finds that the Veteran's contentions as to inadequate notice constitute an allegation of incorrect application of the regulatory provisions extant at that time, specifically 38 C.F.R. § 3.103(e) (1978).  In this regard, 3.103(e) (1978) relates that a claimant is to be notified of any decision affecting the payment of benefits or granting relief.  The notice must include the reason for the decision, the date it will be effectuated, the right to a hearing, the right to initiate an appeal by filing a Notice of Disagreement, and the periods of time in which an appeal must be initiated and perfected.  

In this case, the evidence of record reflects that a January 1979 notice letter properly informed the Veteran of the December 1978 rating decision and denial of service connection for a low back disability.  The record does not show that the RO's January 1979 notice letter was returned to VA as undelivered.  There is no clear evidence to rebut the presumption that the Board sent the Veteran the January 1979 notice letter.  Ashley v. Derwinski, 2 Vet. App. 62 (1992).

In addition, as noted by the second element of CUE, the alleged error, when called to the attention of later reviewers, must compel the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  See Fugo, 6 Vet. App. at 43-44.  In this case, there is no clear evidence that had the Veteran appealed the December 1978 rating decision, a different outcome would have occurred on appeal.  As such, the Veteran's argument does not support a claim for CUE. 

Moreover, even if it were shown that the Veteran did not receive the January 1979 notice letter, that failure could not be CUE.  In Hauck v. Brown, 6 Vet. App. 518 (1994) (per curiam order), the Court held that where an appellant "never received notification of any denial..., the one-year period within which to file an NOD, which commences with 'the date of mailing of notice of the result of initial review or determination,' did not begin to run."  Hauck, 6 Vet. App. at 519.  See 38 U.S.C. § 7105(b)(1) ; Rowell v. Principi, 4 Vet. App. 9, 15 (1993); cf. Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992) (since BVA did not mail decision in accordance with the provisions of 38 U.S.C. §7104(e), the 120-day period within which to appeal to this Court did not commence to run); see also Kuo v. Derwinski, 2 Vet. App. 662 (1992) (where an appellant and his representative had not properly been furnished with an SOC in accordance with 38 U.S.C. § 7105 and the corresponding VA regulations, the period in which to appeal the adjudicative determination in question never commenced to run, and that the determination was, therefore, not final), vacated on other grounds, No. 91-1053 (1993) (per curiam order) (unpublished).  Thus, where VA has failed to procedurally comply with statutorily mandated requirements, a claim does not become final.  By definition, CUE cannot be found unless the decision is final.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105; see Best v. Brown, 10 Vet. App. 322, 325 (1997) (appellant cannot raise CUE with respect to RO decision that is not final). 

In the absence of the kind of error of fact or law that would compel the conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the December 1978 rating decision.  Accordingly, the Veteran's claim is denied. 

Turning to the May 2008 rating decision, the Veteran contends that the assignment of an effective date of July 24, 2000, for the grant of a 50 percent evaluation for shell fragment wound, left hip and buttocks, muscle group XVII with retained foreign body, was the product of CUE.  He has not asserted or identified the error that he claims was CUE.  

The Veteran has alleged CUE without specifying what error constituted CUE.  Because the pleading requirements for revision based on CUE have not been met, the CUE claim must be dismissed without prejudice to refiling.  See Mindenhall v. Brown, 7 Vet. App. 271 (1994) (finding a failure to specify the date of the RO or Board decision being attacked renders the pleading of CUE insufficient). 


ORDER

The claim of entitlement to an effective date earlier than July 24, 2000, for the grant of service connection for shell fragment wound of the left hip and buttock, to include muscle group XVIII, based on CUE in a December 1978 rating decision, is granted.

The claim of entitlement to an effective date earlier than July 24, 2000, for the grant of service connection for disc narrowing and degenerative changes, based on CUE in a December 1978 rating decision, is denied.

The claim of entitlement to an effective date earlier than July 24, 2000, for the grant of a 50 percent evaluation for shell fragment wound, left hip and buttocks, muscle group XVII with retained foreign body, based on CUE in a May 2008 rating decision, is dismissed without prejudice.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


